--------------------------------------------------------------------------------


COUNTERPATH CORPORATION (the “Issuer”)   PRIVATE PLACEMENT SUBSCRIPTION
AGREEMENT   INSTRUCTIONS TO SUBSCRIBER


1.

You must complete all the information in the boxes on page 2 and sign where
indicated with an “X”.

    2.

If you are resident in Canada, you must complete and sign Exhibit A “Canadian
Investor Questionnaire” that starts on page 17. The purpose of this form is to
determine whether you meet the standards for participation in a private
placement under applicable Canadian securities laws. In order for the Issuer to
satisfy its obligations under applicable Canadian securities laws, you may be
required to provide additional evidence to verify the information you have
provided in Exhibit A “Canadian Investor Questionnaire” that starts on page 17.

    3.

If you are a “U.S. Purchaser”, as defined in Exhibit B, you must complete and
sign Exhibit B “United States Accredited Investor Questionnaire” that starts on
page 31.

    4.

Unless you are subscribing through a person registered as broker, an exempt
market dealer (as defined in National Instrument 31-103 – Registration
Requirements and Exemptions) or you are subscribing directly from the Issuer
without involvement of a finder, you must complete and sign Exhibit C “Risk
Acknowledgement Form” that starts on page 34.

    5.

If you are paying for your subscription with funds drawn from a Canadian bank,
you may pay by certified cheque or bank draft drawn on a Canadian chartered bank
or by wire transfer to the Issuer pursuant to wiring instructions to be provided
by the Issuer upon request.

    6.

If you are paying for your subscription with funds drawn on any source other
than a Canadian chartered bank, you may only pay by wire transfer to the Issuer
pursuant to wiring instructions to be provided by the Issuer upon request.


--------------------------------------------------------------------------------


- 2 -   COUNTERPATH CORPORATION   PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from CounterPath Corporation (the “Issuer”) that number of common
shares of the Issuer (each, a “Share”) set out below at a price of US$4.01 per
Share. The Subscriber agrees to be bound by the terms and conditions set forth
in the attached “Terms and Conditions of Subscription for Shares”.

Subscriber Information         Shares to be Purchased                 (Name of
Subscriber)                               Account Reference (if applicable):    
    (Number of Shares)                 X         Total Subscription Price:  
(Signature of Subscriber – if the Subscriber is an Individual)           (the
“Subscription Amount”, plus wire fees if               applicable)              
  X               (Signature of Authorized Signatory – if the Subscriber is not
an       Please complete if purchasing as agent or trustee for a principal
(beneficial Individual)         purchaser) (a “Disclosed Principal”) and not
purchasing as trustee or agent           for accounts fully managed by it. (Name
and Title of Authorized Signatory – if the Subscriber is not an            
Individual)         (Name of Disclosed Principal)                 (SIN, SSN, or
other Tax Identification Number of the Subscriber)       (Address of Disclosed
Principal)                 (Subscriber’s Address, including postal or zip code)
      (Account Reference, if applicable)                           (SIN, SSN, or
other Tax Identification Number of Disclosed Principal) (Telephone Number)
(Email Address)                             Register the Shares as set forth
below:         Deliver the Shares as set forth below:                 (Name to
Appear on Share Certificate)         (Attention - Name)                  
(Account Reference, if applicable)         (Account Reference, if applicable)  
                        (Street Address, including postal or zip code – no PO
Boxes permitted) (Address, including postal or zip code)                        
(Telephone Number)                 Number and kind of securities of the Issuer
held, directly or indirectly,       1. State whether the Subscriber is an
Insider of the Issuer: or over which control or direction is exercised by, the
Subscriber, if any         Yes      [   ] No      [   ] (i.e., shares, warrants,
options):                         2. State whether the Subscriber is a
registrant:             Yes      [   ] No      [   ]                            
   

State whether the Subscriber (or the Authorized Signatory of the Subscriber) has
read and fully understands the Canadian Investor Questionnaire attached as
Exhibit A to this Private Placement Subscription Agreement:
Yes      [   ]          No      [   ]

--------------------------------------------------------------------------------

- 3 -

ACCEPTANCE

The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the day of ______________ , 2018 (the “Closing Date”).

COUNTERPATH CORPORATION         Per:   Authorized Signatory  


Address: Suite 300, One Bentall Centre   505 Burrard Street   Vancouver, BC V7X
1M3 Fax: (604) 320-3399 Email: dkarp@counterpath.com Attention: David Karp


--------------------------------------------------------------------------------

- 4 -

TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES

1.             Subscription

1.1           On the basis of the representations and warranties, and subject to
the terms and conditions, set forth in this Agreement, the Subscriber hereby
irrevocably subscribes for and agrees to purchase such number of Shares as is
set forth on page 2 of this Agreement at a price of US$4.01 per Share for the
Subscription Amount shown on page 2 of this Agreement, which is tendered
herewith (such subscription and agreement to purchase being the “Subscription”),
and the Issuer agrees to sell the Shares to the Subscriber, effective upon the
Issuer’s acceptance of this Agreement.

1.2           The Subscriber acknowledges that the Shares have been offered to
the Subscriber as part of an offering by the Issuer of additional Shares to
other subscribers (the “Offering”).

1.3           All dollar amounts referred to in this Agreement are in lawful
money of the United States of America, unless otherwise indicated.

2.             Payment

2.1           The Subscription Amount must accompany this Subscription and will
be paid: (i) if the Subscriber is drawing funds from a Canadian bank to pay for
this Subscription, by a certified cheque or bank draft drawn on a Canadian
chartered bank or by wire transfer to the Issuer pursuant to wiring instructions
to be provided by the Issuer upon request from the Subscriber; or (ii) if the
Subscriber is drawing funds from any source other than a Canadian chartered bank
to pay for this Subscription, then only by wire transfer to the Issuer pursuant
to wiring instructions to be provided by the Issuer upon request from the
Subscriber. If the Subscription Amount is wired or sent to Clark Wilson LLP (the
“Issuer’s Counsel”), the Subscriber irrevocably authorizes the Issuer’s Counsel
to immediately deliver the Subscription Amount to the Issuer upon receipt of the
Subscription Amount from the Subscriber, notwithstanding that such delivery may
be made by the Issuer’s Counsel to the Issuer prior to the closing of the
Offering (the “Closing”). The Subscriber authorizes the Issuer to treat the
Subscription Amount as an interest free loan until the Closing.

2.2           The Subscriber acknowledges and agrees that this Agreement, the
Subscription Amount and any other documents delivered in connection herewith
will be held by or on behalf of the Issuer. In the event that this Agreement is
not accepted by the Issuer for whatever reason, which the Issuer expressly
reserves the right to do, the Issuer will return the Subscription Amount
(without interest thereon) to the Subscriber at the address of the Subscriber as
set forth on page 2 of this Agreement, or as otherwise directed by the
Subscriber.

3.             Documents Required from Subscriber

3.1           The Subscriber must complete, sign and return to the Issuer the
following documents:

  (a)

this Agreement;

        (b)

the Canadian Investor Questionnaire (the “Canadian Questionnaire”) attached as
Exhibit A that starts on page 17, along with any additional evidence that may be
requested by the Issuer to verify the information provided in the Canadian
Questionnaire;

        (c)

if the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the United
States Accredited Investor Questionnaire (the “U.S. Questionnaire” and, together
with the Canadian Questionnaire, the “Questionnaires”) attached as Exhibit B
that starts on page 31;


--------------------------------------------------------------------------------

- 5 -

  (d)

if the Subscriber is not subscribing through a person registered as a broker or
an exempt market dealer (as defined in National Instrument 31-103 – Registration
Requirements and Exemptions) or the Subscriber is acquiring the Shares directly
from the Issuer without involvement of a finder, the “Risk Acknowledgement Form”
attached as Exhibit C that is on page 34; and

        (e)

such other supporting documentation that the Issuer or the Issuer’s Counsel may
request to establish the Subscriber’s qualification as a qualified investor,

and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.

3.2           As soon as practicable upon any request by the Issuer, the
Subscriber will complete, sign and return to the Issuer any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities or applicable laws.

3.3           The Issuer and the Subscriber acknowledge and agree that the
Issuer’s Counsel has acted as counsel only to the Issuer and is not protecting
the rights and interests of the Subscriber. The Subscriber acknowledges and
agrees that the Issuer and the Issuer’s Counsel have given the Subscriber the
opportunity to seek, and are hereby recommending that the Subscriber obtain,
independent legal advice with respect to the subject matter of this Agreement
and, further, the Subscriber hereby represents and warrants to the Issuer and
the Issuer’s Counsel that the Subscriber has sought independent legal advice or
waives such advice.

4.             Conditions and Closing

4.1           The Closing Date will occur on such date as may be determined by
the Issuer in its sole discretion. The Issuer may, at its discretion, elect to
close the Offering in one or more closings.

4.2           The Closing is conditional upon and subject to:

  (a)

the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering;

        (b)

the issue and sale of the Shares being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities laws relating to the sale of the Shares, or the Issuer
having received such orders, consents or approvals as may be required to permit
such sale without the requirement to file a prospectus or deliver an offering
memorandum; and

        (c)

the Issuer having obtained approval of the Toronto Stock Exchange for the
Offering.

4.3           The Subscriber acknowledges that the certificates representing the
Shares will be available for delivery within five business days of the Closing
Date, provided that the Subscriber has satisfied the requirements of Section 3
hereof and the Issuer has accepted this Agreement.

5.             Acknowledgements and Agreements of the Subscriber

5.1           The Subscriber acknowledges and agrees that:

--------------------------------------------------------------------------------

- 6 -

  (a)

none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any U.S. Person (as defined in Section 6.2), except in accordance with the
provisions of Regulation S under the 1933 Act (“Regulation S”), pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act, and in each case only in accordance with applicable state, provincial
and foreign securities laws;

        (b)

the Issuer has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other securities legislation;

        (c)

the Issuer will refuse to register the transfer of any of the Shares to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act and in each case in accordance with applicable laws;

        (d)

the decision to execute this Agreement and acquire the Shares has not been based
upon any oral or written representation as to fact or otherwise made by or on
behalf of the Issuer and such decision is based entirely upon a review of any
public information which has been filed by the Issuer with any Canadian
provincial securities commissions and the United States Securities and Exchange
Commission (collectively, the “Public Record”);

        (e)

the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber will promptly
notify the Issuer;

        (f)

there are risks associated with the purchase of the Shares, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

        (g)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

        (h)

a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agency agreement;

        (i)

finder’s fees or broker’s commissions may be payable by the Issuer to finders
who introduce subscribers to the Issuer;

        (j)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, its legal
counsel and/or its advisor(s);


--------------------------------------------------------------------------------

- 7 -

  (k)

all of the information which the Subscriber has provided to the Issuer is
correct and complete, and if there should be any change in such information
prior to the Closing, the Subscriber will immediately notify the Issuer, in
writing, of the details of any such change;

        (l)

the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber’s failure to correctly complete
this Agreement or the Questionnaires, as applicable;

        (m)

there are restrictions on the Subscribers ability to resell the Shares and it’s
the responsibility of the Subscriber to find out what those restrictions are the
to comply with them before selling the Shares;

        (n)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:


  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

        (ii)

applicable resale restrictions;


  (o)

there may be material tax consequences to the Subscriber of an acquisition or
disposition of the Shares and the Issuer gives no opinion and makes no
representation to the Subscriber with respect to the tax consequences to the
Subscriber under federal, state, provincial, local or foreign tax laws that may
apply to the Subscriber’s acquisition or disposition of the Shares;

        (p)

the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Shares setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows:


 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

   



   

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

 


--------------------------------------------------------------------------------

- 8 -

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [four months and one day from the Closing
Date.].

         

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE “TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.

 


  (q)

the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
the Shares through a person registered to sell securities under provincial
securities laws and other applicable securities laws, and, as a consequence of
acquiring the Shares pursuant to such exemption, certain protections, rights and
remedies provided by applicable securities laws (including the various
provincial securities acts), including statutory rights of rescission or
damages, will not be available to the Subscriber;

        (r)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Shares;

        (s)

there is no government or other insurance covering any of the Shares; and

        (t)

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer and the Issuer reserves the right to reject this Subscription for
any reason whatsoever.

6.             Representations and Warranties of the Subscriber

6.1           The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:

  (a)

unless the Subscriber has completed Exhibit B:


  (i)

the Subscriber is not in the United States, is not a U.S. Person, is not
purchasing the Shares for the account or benefit of a U.S. Person, did not
receive the offer to buy the Shares while in the United States and it (or its
authorized signatory) was outside of the United States at the time its buy order
was placed and this Agreement was executed,

        (ii)

offers and sales of any of the Shares prior to the expiration of the period
specified in Regulation S (such period hereinafter referred to as the
“Distribution Compliance Period”) shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or pursuant to an exemption therefrom, and all offers
and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom, and in each case only in accordance with applicable state, provincial
and foreign securities laws,


--------------------------------------------------------------------------------

- 9 -

  (iii)

the Subscriber has not acquired the Shares as a result of, and will not himself,
herself or itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the sale of the Shares, and

        (iv)

hedging transactions involving the Shares may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws;


  (b)

the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;

        (c)

if the Subscriber is resident outside of Canada or the United States:


  (i)

the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities laws having application in the jurisdiction in which the
Subscriber is resident (the “International Jurisdiction”) which would apply to
the offer and sale of the Shares,

        (ii)

the Subscriber is purchasing the Shares pursuant to exemptions from prospectus
or equivalent requirements under applicable laws or, if such is not applicable,
the Subscriber is permitted to purchase the Shares under the applicable
securities laws of the International Jurisdiction without the need to rely on
any exemptions,

        (iii)

the applicable securities laws of the International Jurisdiction do not require
the Issuer to make any filings or seek any approvals of any kind from any
securities regulator of any kind in the International Jurisdiction in connection
with the offer, issue, sale or resale of any of the Shares,

        (iv)

the purchase of the Shares by the Subscriber does not trigger:


  A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

        B.

any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction,


  (v)

the issuance of the Shares by the Issuer to the Subscriber complies with the
securities law requirements of the International Jurisdiction, and

        (vi)

the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii), (iv)
and (v) above to the satisfaction of the Issuer, acting reasonably;


--------------------------------------------------------------------------------

- 10 -

  (d)

the Subscriber (or if purchasing as agent or trustee for a principal, a
Disclosed Principal) is purchasing the Shares as principal;

        (e)

the Subscriber: (i) has adequate net worth and means of providing for the
Subscriber’s current financial needs and possible personal contingences, (ii)
has no need for liquidity in this investment, (iii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of the Subscriber’s prospective investment in the Shares, (iv) is able to
bear the economic risks of an investment in the Shares for an indefinite period
of time, and (v) can afford the complete loss of the Subscription Amount;

        (f)

the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

        (g)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

        (h)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

        (i)

the Subscriber has received and carefully read this Agreement;

        (j)

the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks, including those risks disclosed in the Public Record and
the possible loss of the entire Subscription Amount;

        (k)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Issuer and agrees that the Issuer will not be
responsible in any way for the Subscriber’s decision to invest in the Shares and
the Issuer;

        (l)

the Subscriber is not an underwriter of, or dealer in, any of the Shares, nor is
the Subscriber participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Shares;

        (m)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

        (n)

no person has made to the Subscriber any written or oral representations:


--------------------------------------------------------------------------------

- 11 -

  (i)

that any person will resell or repurchase any of the Shares,

        (ii)

that any person will refund the purchase price of any of the Shares, or

        (iii)

as to the future price or value of any of the Shares;


  (o)

the funds representing the Subscription Amount will not represent proceeds of
crime for the purposes of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the “PATRIOT
Act”) and the Subscriber acknowledges that the Issuer may in the future be
required by law to disclose the Issuer’s name and other information relating to
this Agreement and the Subscription, on a confidential basis, pursuant to the
PATRIOT Act; and

        (p)

no portion of the Subscription Amount to be provided by the Subscriber: (i) has
been or will be derived from or related to any activity that is deemed criminal
under the laws of the United States of America, or any other jurisdiction, or
(ii) is being tendered on behalf of a person or entity who has not been
identified to or by the Subscriber, and (iii) the Subscriber shall promptly
notify the Issuer if the Subscriber discovers that any of such representations
ceases to be true and will provide the Issuer with appropriate information in
connection therewith.

6.2           In this Agreement, the term “U.S. Person” will have the meaning
ascribed thereto in Regulation S, and for the purpose of this Agreement
includes, but is not limited to: (a) any person in the United States; (b) any
natural person resident in the United States; (c) any partnership or corporation
organized or incorporated under the laws of the United States; (d) any
partnership or corporation organized outside the United States by a U.S. Person
principally for the purpose of investing in securities not registered under the
1933 Act, unless it is organized or incorporated, and owned, by accredited
investors who are not natural persons, estates or trusts; or (e) any estate or
trust of which any executor or administrator or trustee is a U.S. Person.

7.             Representations and Warranties will be Relied Upon by the Issuer

7.1           The Subscriber acknowledges and agrees that the representations
and warranties contained in this Agreement are made by it with the intention
that such representations and warranties may be relied upon by the Issuer and
the Issuer’s Counsel in determining the Subscriber’s eligibility to purchase the
Shares under applicable laws, or, if applicable, the eligibility of others on
whose behalf the Subscriber is contracting hereunder to purchase the Shares
under applicable laws. The Subscriber further agrees that, by accepting delivery
of the certificates representing the Shares, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber on the Closing Date and that they will survive the
purchase by the Subscriber of the Shares and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Shares.

8.             Acknowledgement and Waiver

8.1           The Subscriber has acknowledged that the decision to acquire the
Shares was solely made on the basis of the Public Record. The Subscriber hereby
waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.

--------------------------------------------------------------------------------

- 12 -

9.             Legending and Registration of Subject Securities

9.1           The Subscriber hereby acknowledges that a legend or legends may be
placed on the certificates representing the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities laws, and the Subscriber consent to the placement of such legend(s)
on any certificate representing the Shares.

9.2           The Subscriber hereby acknowledges and agrees to the Issuer making
a notation on its records or giving instructions to the registrar and transfer
agent of the Issuer in order to implement the restrictions on transfer set forth
and described in this Agreement.

10.            Piggyback Registration Rights

10.1           If the Issuer determines to proceed with the preparation and
filing with the United States Securities and Exchange Commission (the “SEC”) of
a registration statement (the “Registration Statement”) relating to an offering
for its own account or the account of others under the 1933 Act of any of its
common shares, other than on Form S-3, Form S-4 or Form S-8 (each as promulgated
under the 1933 Act) or its then equivalents relating to equity securities
issuable in connection with stock option or other employee benefit plans, the
Issuer shall send to the Subscriber written notice of such determination and, if
within ten (10) days after receipt of such notice, the Subscriber shall so
request in writing, the Issuer will cause the registration under the 1933 Act of
the Shares (the “Registrable Securities”), provided that if at any time after
giving written notice of its intention to register any of its common shares and
prior to the effective date of the registration statement filed in connection
with such registration, the Issuer shall determine for any reason not to
register or to delay registration of such common shares, the Issuer may, at its
election, give written notice of such determination to the Subscriber and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register the Registrable Securities in connection with such
registration, and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering the Registrable Securities for the same
period as the delay in registering such other common shares. The Issuer shall
include in such registration statement all or any part of the Registrable
Securities provided however that the Issuer shall not be required to register
any Shares that are eligible for sale pursuant to Rule 144 of the 1933 Act.
Notwithstanding any other provision in this Section 10, if the Issuer receives a
comment from the SEC which effectively results in the Issuer having to reduce
the number of Registrable Securities included on such Registration Statement,
then the Issuer may, in its sole discretion, reduce on a pro rata basis the
number of Registrable Securities to be included in such Registration Statement.

10.2           In connection with each Registration Statement, the Subscriber
will furnish to the Issuer in writing such information and representation
letters with respect to itself and the proposed distribution by it as reasonably
shall be necessary in order to assure compliance with federal and applicable
state securities laws. The Issuer may require the Subscriber to furnish to the
Issuer a certified statement as to the number of common shares beneficially
owned by the Subscriber and the name of the natural person thereof that has
voting and dispositive control over the Registrable Securities.

10.3           All fees and expenses incident to the performance of or
compliance with the filing of the Registration Statement shall be borne by the
Issuer whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the NASDAQ Capital Market, the Toronto Stock Exchange
or other exchange or quotation service on which the common shares of the Issuer
are then listed for trading, and (B) in compliance with applicable state
securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Issuer, (v) 1933 Act liability
insurance, if the Issuer so desires such insurance, and (vi) fees and expenses
of all other persons retained by the Issuer in connection with the filing of the
Registration Statement. In addition, the Issuer shall be responsible for all of
its internal expenses incurred in connection with the filing of the Registration
Statement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange, if applicable.
In no event shall the Issuer be responsible for any broker or similar
commissions or, except to the extent provided for hereunder, any legal fees or
other costs of the Subscriber.

--------------------------------------------------------------------------------

- 13 -

10.4           The Issuer shall, notwithstanding any termination of this
Agreement, indemnify and hold harmless the Subscriber, its officers, directors,
agents and employees, and each person who controls the Subscriber (within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act) and the
officers, directors, agents and employees of each such controlling person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except to the extent, but only to the extent, that (i) such untrue statements or
omissions are based solely upon information regarding the Subscriber furnished
in writing to the Issuer by the Subscriber expressly for use therein, or to the
extent that such information relates to the Subscriber or the Subscriber’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by the Subscriber expressly for use in the
Registration Statement, or in any amendment or supplement thereto or (ii) the
use by the Subscriber of an outdated or defective Registration Statement after
the Issuer has notified the Subscriber in writing that the Registration
Statement is outdated or defective.

10.5           The Subscriber shall indemnify and hold harmless the Issuer, its
directors, officers, agents and employees, each person who controls the Issuer
(within the meaning of Section 15 of the 1933 Act and Section 20 of the 1934
Act), and the directors, officers, agents or employees of such controlling
persons, to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, to the extent arising out of or based solely upon: (x) the
Subscriber’s failure to comply with the prospectus delivery requirements of the
1933 Act or (y) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by the Subscriber to the Issuer specifically
for inclusion in the Registration Statement or (ii) to the extent that such
untrue statements or omissions are based solely upon information regarding the
Subscriber furnished in writing to the Issuer by the Subscriber expressly for
use therein, or (iii) to the extent that such information relates to the
Subscriber or the Subscriber’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by the Subscriber
expressly for use in the Registration Statement or in any amendment or
supplement thereto or (z) the use by the Subscriber of an outdated or defective
Registration Statement after the Issuer has notified the Subscriber in writing
that the Registration Statement is outdated or defective. In no event shall the
liability of the Subscriber hereunder be greater in amount than the dollar
amount of the net proceeds received by the Subscriber upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

--------------------------------------------------------------------------------

- 14 -

10.6           If a claim for indemnification hereunder is unavailable to either
the Issuer or the Subscriber (in each case, an “Indemnified Party or Indemnified
Parties”, as applicable) (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Subscription, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this section was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this section, no Subscriber shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by the Subscriber from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that the Subscriber has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by the Subscriber.

11.             Collection of Personal Information

11.1           The Subscriber acknowledges and consents to the fact that the
Issuer is collecting the Subscriber’s personal information for the purpose of
fulfilling this Agreement and completing the Offering. The Subscriber
acknowledges that its personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be included in record books in connection with the Offering and may be
disclosed by the Issuer to: (a) stock exchanges or securities regulatory
authorities, (b) the Issuer’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including the Issuer’s Counsel. By executing
this Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber’s personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) for the foregoing purposes and to the retention of such
personal information for as long as permitted or required by applicable laws.
Notwithstanding that the Subscriber may be purchasing the Shares as agent on
behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the nature and identity of such undisclosed
principal, and any interest that such undisclosed principal has in the Issuer,
all as may be required by the Issuer in order to comply with the foregoing.

Furthermore, the Subscriber is hereby notified that:

  (a)

the Issuer may deliver to any securities commission having jurisdiction over the
Issuer, the Subscriber or this Subscription, including any Canadian provincial
securities commissions, the United States Securities and Exchange Commission
and/or any state securities commissions (collectively, the “Commissions”),
certain personal information pertaining to the Subscriber, including the
Subscriber’s full name, residential address and telephone number, the number of
Shares or other securities of the Issuer owned by the Subscriber, the number of
Shares purchased by the Subscriber, the total Subscription Amount paid for the
Shares, the prospectus exemption relied on by the Issuer and the date of
distribution of the Shares;


--------------------------------------------------------------------------------

- 15 -

  (b)

such information is being collected indirectly by the Commissions under the
authority granted to them in applicable securities laws;

        (c)

such information is being collected for the purposes of the administration and
enforcement of applicable securities laws; and

        (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:


  Administrative Assistant to the Director of Corporate Finance   Ontario
Securities Commission   Suite 1903, Box 55   20 Queen Street West   Toronto, ON
M5H 3S8   Telephone: (416) 593-8086.

12.             Costs

12.1           The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Shares will be borne by the Subscriber.

13.             Governing Law

13.1           This Agreement is governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein. The Subscriber, in
its personal or corporate capacity and, if applicable, on behalf of each
beneficial or undisclosed purchaser for whom it is acting, irrevocably attorns
to the exclusive jurisdiction of the courts of the Province of British Columbia.

14.             Survival

14.1           This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, will survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

15.             Assignment

15.1           This Agreement is not transferable or assignable.

16.             Severability

16.1           The invalidity or unenforceability of any particular provision of
this Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

--------------------------------------------------------------------------------

- 16 -

17.             Entire Agreement

17.1           Except as expressly provided in this Agreement and in the
exhibits, agreements, instruments and other documents attached hereto or
contemplated or provided for herein, this Agreement contains the entire
agreement between the parties with respect to the sale of the Shares and there
are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Issuer or
by anyone else.

18.             Notices

18.1           All notices and other communications hereunder will be in writing
and will be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication, including facsimile, electronic mail or
other means of electronic communication capable of producing a printed copy.
Notices to the Subscriber will be directed to the address of the Subscriber set
forth on page 2 of this Agreement and notices to the Issuer will be directed to
it at the address of the Issuer set forth on page 3 of this Agreement.

19.             Execution of Subscription Agreement and Electronic Means

19.1           The Issuer and the Issuer’s Counsel will be entitled to rely on
delivery by email or other means of electronic communication capable of
producing a printed copy of an executed copy of this Agreement, and acceptance
by the Issuer of such email or electronic copy will be equally effective to
create a valid and binding agreement between the Subscriber and the Issuer in
accordance with the terms hereof as of the Closing Date. If less than a complete
copy of this Agreement is delivered to the Issuer or the Issuer’s Counsel prior
to or at the Closing, the Issuer and the Issuer’s Counsel are entitled to assume
that the Subscriber accepts and agreed to all of the terms and conditions of the
pages of this Agreement that have not been delivered by the Subscriber.

20.             Counterparts

20.1           This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, will constitute an original and
all of which together will constitute one instrument.

21.             Exhibits

21.1           The exhibits attached hereto form part of this Agreement.

22.             Indemnity

22.1           The Subscriber will indemnify and hold harmless the Issuer and,
where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaires, as
applicable, or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith.

--------------------------------------------------------------------------------

- 17 -

EXHIBIT A   CANADIAN INVESTOR QUESTIONNAIRE   (ALBERTA, BRITISH COLUMBIA,
MANITOBA, NEWFOUNDLAND AND LABRADOR, NEW BRUNSWICK, NOVA SCOTIA, ONTARIO, PRINCE
EDWARD ISLAND, QUEBEC, AND SASKATCHEWAN)


TO: COUNTERPATH CORPORATION (the “Issuer”)     RE: Purchase of common shares
(the “Shares”) of the Issuer

Capitalized terms used in this Canadian Investor Questionnaire (this
“Questionnaire”) and not specifically defined have the meaning ascribed to them
in the Private Placement Subscription Agreement between the Subscriber and the
Issuer to which this Exhibit A is attached. All dollar amounts referred to in
this Questionnaire and Appendix A to this Questionnaire are in lawful money of
Canada, unless otherwise indicated.

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Shares, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:

  (i)

is purchasing the Shares as principal (or deemed principal under the terms of
National Instrument 45-106 – Prospectus Exemptions adopted by the Canadian
Securities Administrators (“NI 45-106”));


  (ii)

(A)

is resident in or is subject to the laws of one of the following (check one):


  [   ] Alberta [   ] New Brunswick [   ] Prince Edward Island           [   ]
British Columbia [   ] Nova Scotia [   ] Quebec           [   ] Manitoba [   ]
Ontario [   ] Saskatchewan           [   ] Newfoundland and Labrador          
[   ] United States: _________________________________________________(List
State of Residence)


    or         (B) [   ] is resident in a country other than Canada or the
United States; and


  (iii)

has not been provided with any offering memorandum in connection with the
purchase of the Shares.

In connection with the purchase of the Shares of the Issuer, the Subscriber
hereby represents, warrants, covenants and certifies that the Subscriber meets
one or more of the following criteria:

--------------------------------------------------------------------------------

- 18 -

I. SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION     (a)

the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada, and

    (b)

__________ the Subscriber is an “accredited investor” within the meaning of NI
45-106, by virtue of satisfying the indicated criterion below (YOU MUST: (1)
INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE(S) BELOW, AND (2) IF YOU
SELECT ANY OF CATEGORIES (i), (iii) or (iv) BELOW, MUST ALSO COMPLETE AND SIGN
APPENDIX “A” TO THIS QUESTIONNAIRE) (see certain guidance with respect to
accredited investors that starts on page 22 below):


[   ] (i)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds $1,000,000,

          [   ] (ii)

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,

        [   ] (iii)

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

          [   ] (iv)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

        [   ] (v)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (viii),

        [   ] (vi)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors.


II.

SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS ASSOCIATES”
EXEMPTION

    (a)

the Subscriber is (please initial or place a check-mark on the appropriate line
below and provide the requested information, as applicable):


[   ] (i) a director, executive officer or control person of the Issuer, or of
an affiliate of the Issuer,         [   ] (ii)

a spouse, parent, grandparent, brother, sister, child or grandchild of
__________________________________________________ (print name of person), who
is a director, executive officer or control person of the Issuer or of an
affiliate of the Issuer,

        [   ] (iii)

a parent, grandparent, brother, sister, child or grandchild of the spouse of
__________________________________________________ (print name of person), who
is a director, executive officer or control person of the Issuer or of an
affiliate of the Issuer,


--------------------------------------------------------------------------------

- 19 -

[   ] (iv)

__________ a close personal friend (see guidance on making this determination
that starts on page 24 below) of
__________________________________________________ (print name of person), who
is a director, executive officer, founder or control person of the Issuer, or of
an affiliate of the Issuer, and has been for
________________________________________years based on the following factors:

                                             

________________________________________________________________________________(explain
the nature of the close personal friendship),

        [   ] (v)

a close business associate (see guidance on making this determination that
starts on page 24 below) of __________________________________________________
(print name of person), who is a director, executive officer, founder or control
person of the Issuer, or of an affiliate of the Issuer, and has been for
________________________________________years based on the following factors

                                                   

________________________________________________________________________________
(explain the nature of the close business association),

        [   ] (vi)

a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend or close business associate (see
guidance on making these determinations that starts on page 24 below) of
__________________________________________________ (print name of person), who
is a founder of the Issuer, and, if a close personal friend or close business
associate of such person, has been for ________________________________________
years based on the following factors:

                                             
________________________________________________________________________________(explain
the nature of the close personal friendship or business association),        
[   ] (vii)

a parent, grandparent, brother, sister, child or grandchild of the spouse of
__________________________________________________ (print name of person), who
is a founder of the Issuer,

        [   ] (viii)

a company of which a majority of the voting securities are beneficially owned
by, or a majority of the directors are, persons or companies described in
subsections II(a)(i) to II(a)(vii) above, or

          [   ] (ix)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subsections II(a)(i)
to II(a)(viii) above,


--------------------------------------------------------------------------------

- 20 -

(b)

if the Subscriber is resident in the Province of Ontario or is subject to the
securities laws of the Province of Ontario, the Subscriber has provided the
Issuer with a signed risk acknowledgement form (to be provided by the Issuer on
request), and

 



(c)

if the Subscriber is resident in the Province of Saskatchewan or is subject to
the securities laws of the Province of Saskatchewan, and the Subscriber is
relying on the indicated criterion as set out in subsections II(a)(iv), II(a)(v)
or II(a)(viii) or II(a)(ix) if the distribution is based in whole or in part on
a close personal friendship or a close business association, the Subscriber has
provided the Issuer with a signed risk acknowledgement form (to be provided by
the Issuer on request).

 



III.

SUBSCRIBERS PURCHASING UNDER THE “EMPLOYEE, EXECUTIVE OFFICER, DIRECTOR AND
CONSULTANT” EXEMPTION

 



(a)

the Subscriber is (please initial or place a check-mark on the appropriate line
below):


  [   ] (i) an employee, executive officer, director or consultant of the
Issuer;         [   ] (ii) an employee, executive officer, director or
consultant of a related entity of the Issuer; or           [   ] (iii) a
permitted assign of a person referred to in paragraphs (a)(i) or (a)(ii); and


(b)

the Subscriber covenants, represents and warrants to the Issuer that:


[   ] (i)

in the case of a Subscriber that is an employee or an employee’s permitted
assign, the Subscriber is not induced to participate in the distribution by
expectation of employment or continued employment of the employee with the
Issuer or a related entity of the Issuer;

     



(ii)

in the case of a Subscriber that is an executive officer or an executive
officer’s permitted assign, the Subscriber is not induced to participate in the
distribution by expectation of appointment, employment, continued appointment or
continued employment of the executive officer with the Issuer or a related
entity of the Issuer;

     



(iii)

in the case of a Subscriber that is a consultant or a consultant’s permitted
assign, the Subscriber is not induced to participate in the distribution by
expectation of engagement of the consultant to provide services or continued
engagement of the consultant to provide services to the Issuer or a related
entity of the Issuer; or

     



(iv)

in the case of a Subscriber that is an employee of a consultant, the Subscriber
is not induced by the Issuer, a related entity of the Issuer, or the consultant
to participate in the distribution by expectation of employment or continued
employment with the consultant.


--------------------------------------------------------------------------------

- 21 -

III. MINIMUM AMOUNT INVESTMENT     (i) the Subscriber is not an individual as
that term is defined in applicable Canadian securities laws,     (i)

the Subscriber is purchasing the Shares as principal for its own account and not
for the benefit of any other person,

    (ii)

the Shares have an acquisition cost to the Subscriber of not less than $150,000,
payable in cash at the Closing, and

    (iii)

the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the prospectus exemption provided under Section 2.10
of NI 45-106, it pre-existed the Offering and has a bona fide purpose other than
investment in the Shares.

For the purposes of the this Questionnaire and Appendix “A” attached to this
Questionnaire:

  (a)

an issuer is “affiliated” with another issuer if


  (i)

one of them is the subsidiary of the other, or

        (ii)

each of them is controlled by the same person;


  (b)

“consultant” means, for an issuer, a person, other than an employee, executive
officer, or director of the issuer or of a related entity of the issuer, that:


  (i)

is engaged to provide services to the issuer or a related entity of the issuer,
other than services provided in relation to a distribution,

        (ii)

provides the services under a written contract with the issuer or a related
entity of the issuer, and

        (iii)

spends or will spend a significant amount of time and attention on the affairs
and business of the issuer or a related entity of the issuer

and includes

  (iv)

for an individual consultant, a corporation of which the individual consultant
is an employee or shareholder, and a partnership of which the individual
consultant is an employee or partner, and

        (v)

for a consultant that is not an individual, an employee, executive officer, or
director of the consultant, provided that the individual employee, executive
officer, or director spends or will spend a significant amount of time and
attention on the affairs and business of the issuer or a related entity of the
issuer;


  (c)

“control person” means


  (i)

a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, or


--------------------------------------------------------------------------------

- 22 -

  (ii)

each person in a combination of persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, which holds in total a
sufficient number of the voting rights attached to all outstanding voting
securities of an issuer to affect materially the control of the issuer,


 

and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;

        (d)

director” means


  (i)

a member of the board of directors of a company or an individual who performs
similar functions for a company, and

        (ii)

with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;


  (e)

“executive officer” means, for an issuer, an individual who is


  (i)

a chair, vice-chair or president,

        (ii)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or

        (iii)

performing a policy-making function in respect of the issuer;


  (f)

“financial assets” means


  (i)

cash,

        (ii)

securities, or

        (iii)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;


  (g)

“founder” means, in respect of an issuer, a person who,


  (i)

acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

        (ii)

at the time of the distribution or trade is actively involved in the business of
the issuer”;


  (h)

“holding entity” means a person that is controlled by an individual;

        (i)

“individual” means a natural person, but does not include


  (i)

a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or trust, or


--------------------------------------------------------------------------------

- 23 -

  (ii)

a natural person in the person’s capacity as a trustee, executor, administrator
or personal or other legal representative;


  (j)

“permitted assign” means, for a person that is an employee, executive officer,
director or consultant of an issuer or of a related entity of the issuer,


  (i)

a trustee, custodian, or administrator acting on behalf of, or for the benefit
of the person,

        (ii)

a holding entity of the person,

        (iii)

a RRSP, RRIF, or TFSA (each as defined in NI 45-106) of the person,

        (iv)

a spouse of the person,

        (v)

a trustee, custodian, or administrator acting on behalf of, or for the benefit
of the spouse of the person,

        (vi)

a holding entity of the spouse of the person, or

        (vii)

a RRSP, RRIF, or TFSA of the spouse of the person;


  (k)

“person” includes


  (i)

an individual,

        (ii)

a corporation,

        (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

        (iv)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;


  (l)

“related entity” means, for an issuer, a person that controls or is controlled
by the issuer or that is controlled by the same person that controls the issuer;

        (m)

“related liabilities” means


  (i)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

        (ii)

liabilities that are secured by financial assets, and


  (n)

“spouse” means, an individual who,


  (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

        (ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or


--------------------------------------------------------------------------------

- 24 -

  (iii)

in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

Guidance On Accredited Investor Exemptions for Individuals

An individual accredited investor is an individual:

  (a)

who, either alone or with a spouse, beneficially owns financial assets (please
see the guidance below regarding what financial assets are) having an aggregate
realizable value that. before taxes but net of any related liabilities (please
see the guidance below regarding what related liabilities are), exceeds
$1,000,000;

        (b)

whose net income before taxes exceeded $200,000 in each of the 2 most recent
calendar years or whose net income before taxes combined with that of a spouse
exceeded $300,000 in each of the 2 most recent calendar years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;

        (c)

who, either alone or with a spouse, has net assets (please see the guidance
below regarding calculating net assets) of at least $5,000,000; and

        (d)

who beneficially owns financial assets (please see the guidance below regarding
what financial assets are) having an aggregate realizable value that, before
taxes but net of any related liabilities (please see the guidance below
regarding what related liabilities are), exceeds $5,000,000.

The monetary thresholds above are intended to create bright-line standards.
Subscribers who do not satisfy these monetary thresholds do not qualify as
accredited investors.

Spouses

Sections (a), (b) and (c) above are designed to treat spouses as a single
investing unit, so that either spouse qualifies as an accredited investor if the
combined financial assets of both spouses exceed $1,000,000, the combined net
income of both spouses exceeds $300,000, or the combined net assets of both
spouses exceed $5,000,000. Section (d) above does not treat spouses as a single
investing unit.

If the combined net income of both spouses does not exceed $300,000, but the net
income of one of the spouses exceeds $200,000, only the spouse whose net income
exceeds $200,000 qualifies as an accredited investor.

Financial Assets and Related Liabilities

For the purposes of Sections (a) and (d) above, “financial assets” means: (1)
cash, (2) securities, or (3) a contract of insurance, a deposit or an evidence
of a deposit that is not a security for the purposes of securities legislation.
These financial assets are generally liquid or relatively easy to liquidate. The
value of a subscriber’s personal residence is not included in a calculation of
financial assets.

The calculation of financial assets must exclude “related liabilities”, meaning:
(1) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or (2) liabilities that are secured by
financial assets.

--------------------------------------------------------------------------------

- 25 -

As a general matter, it should not be difficult to determine whether financial
assets are beneficially owned by an individual, an individual’s spouse, or both,
in any particular instance. However, in the case where financial assets are held
in a trust or in another type of investment vehicle for the benefit of an
individual, there may be questions as to whether the individual beneficially
owns the financial assets. The following factors are indicative of beneficial
ownership of financial assets:

  • physical or constructive possession of evidence of ownership of the
financial asset;         • entitlement to receipt of any income generated by the
financial asset;         • risk of loss of the value of the financial asset; and
        • the ability to dispose of the financial asset or otherwise deal with
it as the individual sees fit.

For example, securities held in a self-directed RRSP for the sole benefit of an
individual are beneficially owned by that individual.

In general, financial assets in a spousal RRSP can be included for the purposes
of the $1,000,000 financial asset test in Section (a) above because Section (a)
takes into account financial assets owned beneficially by a spouse. However,
financial assets in a spousal RRSP cannot be included for purposes of the
$5,000,000 financial asset test in Section (d) above.

Financial assets held in a group RRSP under which the individual does not have
the ability to acquire the financial assets and deal with them directly do not
meet the beneficial ownership requirements in either Sections (a) or (d) above.

Net Assets

For the purposes of Section (c) above, “net assets” means all of a subscriber’s
total assets minus all of the subscriber’s total liabilities. Accordingly, for
the purposes of the net asset test, the calculation of total assets includes the
value of a subscriber’s personal residence, and the calculation of total
liabilities includes the amount of any liability (such as a mortgage) in respect
of the subscriber’s personal residence.

To calculate a subscriber’s net assets under the net asset test, subtract the
subscriber’s total liabilities from the subscriber’s total assets. The value
attributed to assets should reasonably reflect their estimated fair value.
Income tax is considered a liability if the obligation to pay it is outstanding
at the time of the distribution of the security to the subscriber by the Issuer.

Guidance On Accredited Investor Exemptions for Corporations, Trusts and Other
Entities

Accredited investors that are corporations, trusts or other entities include:

  (a)

a corporation, trust or other entity, other than an investment fund, that has
net assets (please see the guidance below regarding calculating net assets) of
at least $5,000,000 as shown on its most recently prepared financial statements
in accordance with applicable generally accepted accounting principles and that
has not been created or used solely to purchase or hold securities as an
accredited investor;

        (b)

a corporation, trust or other entity in respect of which all of the owners of
interests, direct, indirect or beneficial, except the voting securities required
by law to be owned by directors, are persons that are accredited investors; and


--------------------------------------------------------------------------------

- 26 -

  (c)

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.

Net Assets

For the purposes of Section (a) above, “net assets” means all of the
subscriber’s total assets minus all of the subscriber’s total liabilities. The
minimum net asset threshold of $5,000,000 specified in Section (a) above must be
shown on the entity’s most recently prepared financial statements. The financial
statements must be prepared in accordance with applicable generally accepted
accounting principles.

Guidance on Close Personal Friend and Close Business Associate Determination

A “close personal friend” of a director, executive officer, founder or control
person of an issuer is an individual who knows the director, executive officer,
founder or control person well enough and has known them for a sufficient period
of time to be in a position to assess their capabilities and trustworthiness and
to obtain information from them with respect to the investment.

The following factors are relevant to this determination:

  (a)

the length of time the individual has known the director, executive officer,
founder or control person,

        (b)

the nature of the relationship between the individual and the director,
executive officer, founder or control person including such matters as the
frequency of contacts between them and the level of trust and reliance in the
other circumstances, and

        (c)

the number of “close personal friends” of the director, executive officer,
founder or control person to whom securities have been distributed in reliance
on the private issuer exemption or the family, friends and business associates
exemption.

An individual is not a close personal friend solely because the individual is:

  (a)

a relative,

        (b)

a member of the same club, organization, association or religious group,

        (c)

a co-worker, colleague or associate at the same workplace,

        (d)

a client, customer, former client or former customer,

        (e)

a mere acquaintance, or

        (f)

connected through some form of social media, such as Facebook, Twitter or
LinkedIn.

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemption is not
available to a close personal friend of a close personal friend of a director of
the issuer. Further, a relationship that is primarily founded on participation
in an internet forum is not considered to be that of a close personal friend.

--------------------------------------------------------------------------------

- 27 -

A “close business associate” is an individual who has had sufficient prior
business dealings with a director, executive officer, founder or control person
of the issuer to be in a position to assess their capabilities and
trustworthiness and to obtain information from them with respect to the
investment.

The following factors are relevant to this determination:

  (a)

the length of time the individual has known the director, executive officer,
founder or control person,

        (b)

the nature of any specific business relationships between the individual and the
director, executive officer, founder or control person, including, for each
relationship, when it began, the frequency of contact between them and when it
terminated if it is not ongoing, and the level of trust and reliance in the
other circumstances,

        (c)

the nature and number of any business dealings between the individual and the
director, executive officer, founder or control person, the length of the period
during which they occurred, and the nature and date of the most recent business
dealing, and

        (d)

the number of “close business associates” of the director, executive officer,
founder or control person to whom securities have been distributed in reliance
on the private issuer exemption or the family, friends and business associates
exemption.

An individual is not a close business associate solely because the individual
is:

  (a)

a member of the same club, organization, association or religious group,

        (b)

a co-worker, colleague or associate at the same workplace,

        (c)

a client, customer, former client or former customer,

        (d)

a mere acquaintance, or

        (e)

connected through some form of social media, such as Facebook, Twitter or
LinkedIn.

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemptions are not
available for a close business associate of a close business associate of a
director of the issuer. Further, a relationship that is primarily founded on
participation in an internet forum is not considered to be that of a close
business associate.

The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and acknowledges that they will survive the completion of the issue of the
Shares.

The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Shares and that
this Questionnaire is incorporated into and forms part of the Agreement and the
undersigned undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the closing time of the purchase and sale of the Shares.

--------------------------------------------------------------------------------

- 28 -

The Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth in the
Agreement or in this Questionnaire which takes place prior to the Closing. By
completing this Questionnaire, the Subscriber authorizes the indirect collection
of this information by each applicable regulatory authority or regulator and
acknowledges that such information is made available to the public under
applicable laws.

DATED as of _______ day of __________________, 2018.

Print Name of Subscriber (or person signing as agent of the Subscriber)        
By:   Signature         Print Name and Title of Authorized Signatory (if
Subscriber is not an individual)


--------------------------------------------------------------------------------

- 29 -

APPENDIX “A”
TO CANADIAN INVESTOR QUESTIONNAIRE

Form 45-106F9

Form for Individual Accredited Investors

WARNING!
This investment is risky. Don’t invest unless you can afford to lose all the
money you
pay for this investment.

SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 1.  About
your investment Type of securities: common shares Issuer: CounterPath
Corporation (the “Issuer”) Purchased from: Issuer SECTIONS 2 TO 4 TO BE
COMPLETED BY THE PURCHASER 2.  Risk acknowledgement

This investment is risky. Initial that you understand that: Your
initials

Risk of loss – You could lose your entire investment of US$__________
[Instruction: Insert the total dollar amount of the investment.]

Liquidity risk – You may not be able to sell your investment quickly – or at
all.   Lack of information – You may receive little or no information about your
investment.  

Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.

3.  Accredited investor status

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

Your
initials

•

Your net income before taxes was more than $200,000 in each of the 2 most recent
calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)

•

Your net income before taxes combined with your spouse’s was more than $300,000
in each of the 2 most recent calendar years, and you expect your combined net
income before taxes to be more than $300,000 in the current calendar year.


--------------------------------------------------------------------------------

- 30 -

• Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the cash and securities. •
Either alone or with your spouse, you have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)

4.  Your name and signature By signing this form, you confirm that you have read
this form and you understand the risks of making this investment as identified
in this form. First and last name (please print):   Signature: Date: SECTION 5
TO BE COMPLETED BY THE SALESPERSON 5.  Salesperson information First and last
name of salesperson (please print): David Karp Telephone: 604-320-3344 Email:
dkarp@counterpath.com Name of firm (if registered): not applicable SECTION 6 TO
BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 6.  For more information
about this investment

For investment in a non-investment fund
CounterPath Corporation
Suite 300, One Bentall Centre
505 Burrard Street
Vancouver, BC V7X 1M3
David Karp
604-320-3344
dkarp@counterpath.com
www.counterpath.com

For investment in an investment fund
[Insert name of investment fund]
[Insert name of investment fund manager]
[Insert address of investment fund manager]
[Insert telephone number of investment fund manager]
[Insert email address of investment fund manager]
[If investment is purchased from a selling security holder, also insert name,
address, telephone number and email
address of selling security holder here]

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.


--------------------------------------------------------------------------------

- 31 -

EXHIBIT B

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

Capitalized terms used in this United States Accredited Investor Questionnaire
(this “Questionnaire”) and not specifically defined have the meaning ascribed to
them in the Private Placement Subscription Agreement (the “Subscription
Agreement”) between the Subscriber and the Issuer to which this Exhibit B is
attached.

This Questionnaire applies only to persons that are U.S. Purchasers. A “U.S.
Purchaser” is (a) any U.S. Person, (b) any person purchasing the Shares on
behalf of any U.S. Person, (c) any person that receives or received an offer of
the Shares while in the United States, or (d) any person that is in the United
States at the time the Subscriber’s buy order was made or this Agreement was
executed or delivered.

The Subscriber understands and agrees that none of the Shares have been or,
except as provided in the Subscription Agreement, will be registered under the
1933 Act, or applicable state, provincial or foreign securities laws, and the
Shares are being offered and sold to the Subscriber in reliance upon the
exemption provided in Section 4(a)(2) of the 1933 Act and Rule 506 of Regulation
D under the 1933 Act for non-public offerings. The Shares are being offered and
sold within the United States only to “accredited investors” as defined in Rule
501(a) of Regulation D. The Shares offered hereby are not transferable except in
accordance with the restrictions described herein.

The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:

1.

it is not resident in Canada;

    2.

it is acquiring the Shares for its own account, for investment purposes only and
not with a view to any resale, distribution or other disposition of the Shares
in violation of the United States securities laws;

    3.

it (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Shares for an indefinite period of time;

    4.

if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):


__________

a natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds US$1,000,000. For purposes of this category, “net
worth” means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person’s
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home’s estimated fair market value as
long as the mortgage was incurred more than 60 days before the Shares are
purchased, but includes (i) any mortgage amount in excess of the home’s fair
market value and (ii) any mortgage amount that was borrowed during the 60 day
period before the Closing Date for the purpose of investing in the Shares,


--------------------------------------------------------------------------------

- 32 -

__________

a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years, or joint income with their spouse in excess of
US$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year, or

        __________ a director or executive officer of the Issuer;


5.

if the Subscriber is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):


__________

an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US$5,000,000,

   



__________

a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,

   



__________

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),

   



__________

a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act, or

   



__________

an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 4 above.


6.

it understands and acknowledges that upon the issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Shares, and all securities issued in exchange therefor or in
substitution thereof, will bear a legend in substantially the following form:


--------------------------------------------------------------------------------

- 33 -

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”;

7.

it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

    8.

it is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), is a “U.S. Person” as such term is defined in Regulation S or
was in the United States at the time the Shares were offered or the Agreement
was executed; and

    9.

it understands that the Issuer has no obligation to register the Shares, except
as provided in the Subscription Agreement, or to take action so as to permit
sales pursuant to the 1933 Act (including Rule 144 thereunder).

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the Closing.

Dated _____________________________, 2018.

 X  Signature of individual (if Subscriber is an  individual)    X  Authorized
signatory (if Subscriber is not an  individual)      Name of Subscriber (please
print)      Name of authorized signatory (please print)


--------------------------------------------------------------------------------

- 34 -

EXHIBIT C

RISK ACKNOWLEDGEMENT FORM

Risk Acknowledgement under BCI 32-513
Registration exemption for trades
in connection with certain prospectus-exempt distributions

Name of Issuer: COUNTERPATH CORPORATION

Name of Seller: ___________________________________

I acknowledge that

    o

the person selling me these securities is not registered with a securities
regulatory authority and is prohibited from telling me that this investment is
suitable for me;

  o

the person selling me these securities does not act for me;

 

 

o

this is a risky investment and I could lose all my money;

 

 

o

the person selling me these securities has not provided financial services to me
other than in connection with a Prospectus-Exempt Distribution;

  o

the person selling me these securities does not hold or have access to my
assets;

 

 

o

I am investing entirely at my own risk.

 

 

Date     _________________________ Signature of Subscriber    
_________________________ Print name of Subscriber    
_________________________________ Name of salesperson acting on behalf of seller
  Sign two copies of this document. Keep one copy for your records.

National Instrument 45-106 Prospectus and Registration Exemptions may require
you to sign an additional risk acknowledgement form. If you want advice about
the merits of this investment and whether these securities are a suitable
investment for you, contact a registered adviser or dealer.

--------------------------------------------------------------------------------